        Case 4:16-cv-06232-JSW Document 210 Filed 06/26/20 Page 1 of 1




                   UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                 CIVIL MINUTE ORDER

DATE: June 25, 2020                                        Time in Court: 5 minutes

JUDGE: JEFFREY S. WHITE                                    Court Reporter:     Pamela Hebel

Courtroom Deputy: Aris Garcia



CASE NO.: C-16-06232 JSW
TITLE: Tyler Barnett PR, LLC et al v. Facebook Inc.


COUNSEL FOR PLAINTIFF: David Stein, Erica Entsminger, Eric Gibbs, Andrew Friedman,
Robert Eglet
COUNSEL FOR DEFENDANT:               Paven Malhotra



PROCEEDINGS: 1. Motion for Attorney Fees
                    2. Motion for Settlement


RESULTS:       Hearing Held.
               There are no objections to settlement.

               The Court shall GRANT the motion for Settlement and Motion for Attorney
               Fees.

               The Court will update parties proposed order and written order will be issued.
